Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FAST-CHARGING LITHIUM ION BATTERIES WITH ELECTROLYTES THAT DO NOT REACT ON THE ANODES

Examiner: Adam Arciero	SN: 17/247,851	Art Unit: 1727          September 10, 2022

DETAILED ACTION
The Application filed on December 27, 2020 has been received. Claims 1-13 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a lithium ion cell and then further attempts to limit the final product of a lithium ion cell with by claiming an intermediate product to comprise an SEI layer being formed. It is unclear as to what product Applicant is attempting to claim. For the purposes of compact prosecution, the Examiner will construe the claim to require an SEI film in the final product. In addition, the claim recites wherein the SEI film is formed on a cathode rather than an anode it is unclear if the SEI film can or cannot be present on the anode. For the purposes of compact prosecution the Examiner will construe the claim to have an SEI film on only the cathode. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the electrolyte solution that creates the SEI upon the cathode and not the anode. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the electrolyte solution that is unreactive to the electrodes to prevent the formation of a SEI.

Claim 4 recites a lithium ion cell and then further attempts to limit the final product of a lithium ion cell with by claiming an intermediate product to comprise an unreactive electrolyte during a formation stage of the cell. It is unclear as to what final product Applicant is attempting to claim. For the purposes of compact prosecution, the Examiner will construe the claim to require an SEI film in the final product. The Examiner will construe any battery without an SEI formed on an electrode to read on the claimed invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “fast-charging”, and the claim also recites wherein the charge rate is 4c or more which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: the electrolyte solution selected to form an SEI upon the cathode and not the anode.

The term “fast-charging” in claim 10 is a relative term which renders the claim indefinite. The term “fast-charging” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner will construe the claim to read on having a maximal charge rate of 4c or more.

Claim 10 recites wherein the SEI film is formed on a cathode rather than an anode it is unclear if the SEI film can or cannot be present on the anode. For the purposes of compact prosecution the Examiner will construe the claim to have an SEI film on only the cathode. 

Claim 13 recites wherein an SEI film is formed on an anode however claim 10 recites wherein the SEI film is formed on the cathode and not the anode. It is unclear as to what product Applicant is attempting to claim protection for.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 10 appears to suggest that an SEI is formed on the cathode and claim 12 comprises an option for preventing an SEI on the cathode.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muldoon et al. (US 2010/0209780 A1) teaches of a lithium ion battery, comprising: a silicon anode; a NMC cathode; an electrolyte comprising a lithium salt and a SEI forming additive for forming an SEI on an anode (Abstract and paragraphs [0013-0015 and 0024-0025]). Moloy et al. (US 2019/0245243 A1) teaches of a lithium ion battery, comprising: a lithiated tin oxide anode; a NMC cathode; an electrolyte with a lithium salt and an SEI forming additive (paragraphs [0070, 0160 and 0171]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727